IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40013
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

LINDSAY MARNI MENDEZ

                Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-99-CR-378-2
                      --------------------
                        October 26, 2000

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Lindsay Marni Mendez appeals his sentence stemming from his

conviction for conspiracy to possess with intent to distribute in

excess of 500 grams of cocaine, in violation of 21 U.S.C. §§ 846,

841(a)(1) and (b)(1)(B), and aiding and abetting the possession

with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(B), and 18 U.S.C. § 2.    He contends that the district

court violated Fed. R. Crim. P. 32(c)(1) by failing to make

specific findings resolving his objection to the presentence

report that he should have been held accountable for the weight

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40013
                                  -2-

of the cocaine only, i.e., the crystallized cocaine distilled

from its liquid medium.     Mendez also avers that the district

court erred in calculating the quantity of drugs attributable to

him for sentencing purposes.

     The district court did not violate Rule 32(c)(1) by failing

to make specific findings with regard to the drug-quantity

calculation.     United States v. Garcia, 86 F.3d 394, 401 (5th Cir.

1996).   We also find that the district court’s determination that

the liquid cocaine was a mixture within the meaning of U.S.S.G.

§ 2D1.1 was not clearly erroneous.     United States v. Alford, 142
F.3d 825, 831 (5th Cir. 1998); United States v. Palacios-Molina,

7 F.3d 49, 54 (5th Cir. 1993).    Mendez’s sentence is therefore

AFFIRMED.

     AFFIRMED.